Citation Nr: 0001081	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  97-32 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Mulligan, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1975 to April 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the veteran's claim 
for service connection for a low back disorder.  


FINDING OF FACT

The record contains no competent medical evidence of a nexus 
between the veteran's current low back disorder and his 
period of active service.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a low back disorder.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. § 
3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he is entitled to service connection 
for a low back disorder that was aggravated in service.  In 
May 1997, the RO denied this claim on the ground that the 
veteran's low back disorder, while preexisting his period of 
active service, was not aggravated thereby.  

A veteran who served during a period of war or during 
peacetime on or after January 1, 1947, is presumed to have 
been in sound condition when examined, accepted and enrolled 
in service, except for defects, infirmities, or disorders 
noted at the time of entrance.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1132 (West 1991).  The term "noted" denotes only such 
conditions that are recorded in examination reports.  38 
C.F.R. § 3.304(b) (1999).  The history of pre-service 
existence of conditions reported at the time of the 
examination does not constitute a notation of such 
conditions, but will be considered together with all the 
other material evidence in questions as to inception.  38 
C.F.R. § 3.304(b)(1); see also Crowe v. Brown, 7 Vet.App. 
238, 245-47 (1994) (holding that a disorder was not "noted" 
as defined by the law so as to rebut the presumption of 
soundness where there were references on two entry 
examinations of a childhood history of the disorder, but the 
disorder was not found by the examiner on examination).  
Clear and unmistakable evidence demonstrating that the injury 
or disease existed prior to service is required to rebut the 
presumption of soundness.  38 U.S.C.A. §§ 1111, 1132.  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, but 
the exception to that rule is where the evidentiary assertion 
is inherently incredible or when it is beyond the competence 
of the person making it.  King v. Brown, 5 Vet.App. 19, 21 
(1993).  Lay persons (i.e., persons without medical training 
or expertise) are not competent to offer medical opinions; 
therefore, lay assertions of medical diagnosis or causation 
do not constitute competent evidence sufficient to render a 
claim well grounded.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-5 (1992).  

In this case, during a November 1974 enlistment examination, 
the veteran reported a prior back injury.  He noted that he 
had had recurrent back pain and that he either had or had 
been advised to have a back operation when he was 18 years 
old.  The examiner noted that the veteran had lumbar spine 
ache two years ago secondary to trauma, however, he evaluated 
the veteran's spine as normal.  The veteran is thus presumed 
to have been in sound condition with regard to his back at 
enlistment.  In written statements accompanying his notice of 
disagreement and substantive appeal, and during his December 
1997 hearing before the RO, the veteran indicated that he was 
in an accident and suffered a back injury prior to service.  
Because the veteran has not been shown to have any medical 
training or expertise, he is not able to give a competent 
medical opinion regarding the lasting effects of the alleged 
pre-service accident.  Therefore, he is not competent to 
state that his current back disorder preexisted service.  The 
veteran's representative observes that a May 1976 entry in 
the service medical records contains a notation of the 
veteran's claim of a pre-service vertebrae fracture.  While 
two such entries exist, they clearly represent a history as 
related from the veteran to the examiner, rather than an 
independent medical judgment, and do not indicate a 
preexisting disability.  The record is otherwise silent on 
the matter of a pre-existing back injury.  In light of the 
absence of competent medical evidence confirming the 
veteran's contention that his current back disorder 
preexisted service, the Board believes that the record does 
not contain clear and unmistakable evidence to rebut the 
presumption of soundness. 

Service connection may be granted for disability due to an 
injury or disease incurred or aggravated in service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  The threshold 
question before the Board, however, is whether the veteran 
has presented a well-grounded claim for service connection.  
The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that a 
claim is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  Grivois v. Brown, 6 
Vet.App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).  While the claim need not be conclusive it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to his claim, and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-1469 (Fed.Cir. 
1997).  

In order for a claim for service connection to be well 
grounded, the veteran must present evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or 
medical), and of a nexus between the in-service disease or 
injury and the current disability (medical).  Epps at 1468; 
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  

Based on the evidence submitted in this case, the Board finds 
that the veteran's claim for service connection for a low 
back disorder is not well grounded as no competent medical 
evidence relating a current disorder to service has been 
presented.  The service medical record indicates that the 
veteran was treated on multiple occasions in May 1976, once 
in April 1977, twice in April 1978, and twice in May 1978 for 
complaints of back pain, thereby establishing the in-service 
injury element of a well-grounded claim.  The veteran first 
complained of back pain of acute onset, that was first noted 
upon awakening, in May 1976.  He reported fracturing his 
thoracic and lumbar vertebrae two years earlier.  There was 
moderate spasm of the thoracic spine and the lumbar spine was 
described as normal.  The assessment was probable muscle 
strain.  The records reflect his complaints of back pain and 
it was subsequently reported that the lumbosacral spine X-ray 
in May 1976 was normal.  In May 1978, the lumbar spine was 
reported to be normal on X-ray and a mild compression of the 
12th thoracic vertebrae was noted.  On the examination for 
separation in March 1979, the veteran reported recurrent back 
pain from 1972.  Clinical evaluation was reported to be 
normal.

In April 1997, the veteran underwent a VA examination of his 
spine.  The examining physician diagnosed mechanical low back 
pain with a herniated disc and symptoms of radiculopathy of 
the S1 on the left.  This opinion establishes that the 
veteran has a current back disability.  The record lacks, 
however, competent medical evidence of a nexus, or link, 
between the in-service complaints of back pain and the 
current back disability.  Although the VA examiner 
acknowledged the veteran's report of a pre-service back 
injury that was aggravated in service, he wrote that "there 
is no way to prove that [the veteran's current back problem] 
was the result of his injury while in the service; there is 
no way to disprove it either."  The equivocal nature of his 
statement makes it insufficient to establish a plausible 
claim for service connection.  See Bloom v. West, 12 Vet.App. 
185, 187 (1999) (holding that a medical opinion to the effect 
that the cause of the veteran's death "could" have been 
attributed to his time in a prisoner of war camp, "without 
supporting clinical data or rationale," was insufficient to 
well ground a claim).  

The veteran submitted treatment records from Anthony R. 
Lasich, M.D., and the Methodist Occupational Health Centers, 
Inc., dated June 1995 and July 1995, and a lower back 
evaluation report from James Hodgkiss, M.D., dated June 1995.  
These records reflect that the veteran received back 
treatment following a workplace accident in June 1995 in 
which the veteran tripped on a rug.  While these records 
diagnose a low back strain and mention both a pre-service 
vertebral fracture and an in-service back injury, none links 
the veteran's current back disability to either injury.  In 
fact, a July 1995 letter from Dr. Lasich indicates that the 
veteran's old compression fracture was not pertinent to his 
June 1995 and July 1995 complaints.  Records requests to 
Rochester General Hospital and Morgan County Hospital were 
returned by those facilities reporting that the records had 
been destroyed.  During his personal hearing in December 
1997, the veteran also reported treatment at St. Vincent's 
Hospital following a recent injury and that the injury was 
not related to service.  No medical evidence in the claims 
file relates the veteran's current back disorder to his 
period of active service.  While the Board does not doubt the 
sincerity of the veteran's belief in such a nexus, he is not 
qualified by either training or experience to give competent 
testimony regarding medical matters.  See Espiritu, 2 
Vet.App. at 494-5.  The Board recognizes that the veteran was 
seen with back complaints on numerous occasions during 
service; however, no competent medical evidence has been 
presented relating a current back disorder to any event of 
service origin.  In the absence of competent medical evidence 
of a nexus between a current back disorder and service, the 
veteran's claim is not well grounded.  

Alternatively, a claim for service connection may be 
established as well grounded by presentation of sufficient 
evidence, regardless of its date, showing that the veteran 
had a chronic condition in service or during an applicable 
presumption period, and that that same condition currently 
exists.  38 C.F.R. § 3.303(b).  If the chronicity provision 
is not applicable, a claim still may be well grounded 
pursuant to the same regulation if the evidence shows that 
the condition was observed during service or any applicable 
presumption period and continuity of symptomatology was 
demonstrated thereafter, and includes competent evidence 
relating the current condition to that symptomatology.  
Savage v. Gober, 10 Vet.App. 488, 495-97 (1997). 

While the veteran reports continually experiencing back pain 
since leaving active duty, the record lacks competent medical 
evidence of a nexus between any current back disability and 
his complaints of continuous post-service back symptoms.  Lay 
testimony is sufficient to establish continuity of back 
symptomatology since separation from service, as well as to 
show a nexus between the continuity of symptomatology and the 
present disability when "such a relationship is one as to 
which a lay person's observation is competent."  Savage at 
495-98.  However, as in this case where a back disability is 
at issue, a lay person is not competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or a diagnosed disability.  Id.  The veteran's 
contentions have been considered.  However, because the 
record lacks competent medical evidence of a nexus between 
the veteran's current back disorder and his alleged post-
service continuity of back symptomatology, the veteran has 
not established his claim as well grounded under the 
continuity of symptomatology provision of 38 C.F.R. 
§ 3.303(b).  

The veteran contends that the fact he was placed on 
restricted duty is evidence that his pre-existing injury was 
aggravated in service.  However, as discussed above, except 
for the veteran's reported history, an actual back disorder 
was not noted on the veteran's enlistment examination and the 
record does not contain clear and unmistakable evidence 
rebutting the presumption of soundness.  As described above, 
the service medical records clearly show that the veteran was 
seen for back complaints during service, but no competent 
medical evidence has been presented which links any current 
disorder, whether as initially shown or by aggravation, to 
service.  Assuming for the moment, that the veteran was shown 
to have a back disability prior to service, the absence of 
competent medical evidence linking a current disorder to this 
claimed aggravation is the same essential element which is 
missing.  No competent medical evidence has been presented 
relating a current back disorder to service. 

The Board notes that at his hearing before the RO, the 
veteran referred to treatment received in March, April, and 
May of 1997 at Saint Vincent's Hospital and Saint Vincent's 
Outpatient Clinic for an injury to his back after slipping on 
ice.  In March 1998, the RO requested the veteran to 
authorize the release of treatment records from several 
medical facilities, including Saint Vincent's, and supplied 
the veteran with the necessary forms.  The veteran executed 
authorizations for all those facilities except Saint 
Vincent's and, therefore, those records are not currently 
before the Board.  However, as noted above, the veteran 
indicated that this evidence concerned a recent injury and 
was not relevant to his service connection claim. 

In view of the foregoing, the Board finds the elements of a 
plausible claim for service connection for a low back 
disorder are not present.  The veteran challenges the 
adequacy of the April 1997 VA examination and intimates that 
a reexamination is appropriate.  However, in the absence of a 
well-grounded claim, the VA has no duty to assist the veteran 
in developing the record to support his claim for service 
connection.  See Epps, 126 F.3d at 1469.  The Board is not 
aware of the existence of any additional evidence that might 
well ground the veteran's claim.  See 38 U.S.C.A. § 5103(a); 
McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  
The Board views the Statement of the Case and Supplemental 
Statement of the Case provided by the RO and its discussion 
as sufficient to inform the veteran of the evidence necessary 
to well ground his claim, and to explain why his current 
attempt fails.  Robinette v. Brown, 8 Vet.App. 69, 77-79 
(1995).  


ORDER

Entitlement to service connection for a low back disorder is 
denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

